IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                    _______________________________

                             No. 00-41286

                    _______________________________


SPHERE DRAKE INSURANCE PLC,

                                                 Plaintiff-Appellee,


versus


GAINSCO COUNTY MUTUAL INSURANCE COMPANY, et al.,

                                                             Defendants

TRUCK INSURANCE EXCHANGE, FARMERS INSURANCE EXCHANGE,

                                              Defendants-Appellants.

         _________________________________________________

              Appeal from the United States District Court
         for the Southern District of Texas, McAllen Division
                              (M-99-CV-128)
         _________________________________________________
                             August 21, 2001

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM*:

     This appeal presents the question whether the Defendants-

Appellants Truck Insurance Exchange and Farmers Insurance Exchange

(“Farmers”) have a duty to defend Upper Valley Inc. (the “insured”)

in underlying lawsuits against the insured.      The district court


     *
       Pursuant to 5TH Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH Cir. R. 47.5.4.
determined that Farmers has a duty to defend and granted summary

judgment for Plaintiff-Appellee Sphere Drake Insurance (“Sphere

Drake”), the insured’s commercial general liability carrier.                              We

affirm.

                                             I.

                              FACTS AND PROCEEDINGS

      The insured is a defendant in two personal injury suits,

currently     pending        in     Texas      state       court     (the     “underlying

lawsuits”).1       Sphere         Drake   is       defending    the    insured       in   the

underlying suits pursuant to the Commercial General Liability

(“CGL”) policy that it issued to the insured.

      In addition to Sphere Drake’s CGL coverage, the insured had in

force policies of business auto insurance (the “policies”) issued

by Farmers.    The policies specified coverage of auto liability for

the   insured’s    pick-up         trucks,     half-ton      trucks,     and   passenger

vehicles.     The policies contain pollution exclusion clauses which

provide, in relevant part, that Farmers does not cover liability

for bodily injury arising out of the actual or alleged discharge,

dispersal,     release       or    escape          of   pollutants     that    are    being

transported,      or   that        are    contained        in   any    property       being

transported,    by     the    covered       autos.         Insisting    that    when      the


      1
        Javier Benavides, et al. v. Magic Valley Concrete, Inc.,
Cause No. DC-96-89 in the 229th Judicial District Court of Starr
County, Texas; Librador Amador, et. al. v. Alamo Concrete, Cause
No. 16696 in the 229th Judicial District Court of Duval County,
Texas.

                                               2
claimants’ allegations in the underlying lawsuits and the policies’

pollution exclusion clauses are construed in pari materia they

preclude any duty to defend, Farmers refused to participate in or

contribute to the insured’s defense.      Disagreeing with Farmers,

Sphere Drake brought this suit to enforce Farmers’s duty to defend

the automobile-related claims against the insured in the underlying

lawsuits.

                                II.

                             DISCUSSION

A.   Standard of Review

     We review a grant of summary judgment de novo, applying the

same standard as the district court.2        A motion for summary

judgment is properly granted only if there is no genuine issue as

to any material fact.3    An issue is material if its resolution

could affect the outcome of the action.4     In deciding whether a

fact issue has been created, we must view the facts and the

inferences to be drawn therefrom in the light most favorable to the

nonmoving party.5

     The standard for summary judgment mirrors that for judgment as

     2
Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380
(5th Cir. 1998).
     3
       Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986).
     4
         Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
     5
        See Olabisiomotosho v. City of Houston, 185 F.3d 521, 525
(5th Cir. 1999).

                                 3
a matter of law.6          Thus, the court must review all of the evidence

in the record, but make no credibility determinations or weigh any

evidence.7         In reviewing all the evidence, the court must disregard

all evidence favorable to the moving party that the jury is not

required to believe, and should give credence to the evidence

favoring the nonmoving party as well as that evidence supporting

the moving party that is uncontradicted and unimpeached.8

B.   Farmers’s Duty to Defend

       1.        Generality of Allegations

       On appeal, Farmers contends that (1) the specific allegations

made by the claimants against the insured by name trump the general

allegations made against all defendants, thereby precluding any

duty       of    Farmers   to       defend,   and   (2)   the   allegations   in   the

underlying lawsuits fall under the policies’ pollution exclusion

clauses, likewise alleviating Farmers’s duty to defend.

       Farmers’s position does not comport neatly with applicable

case       law    or   with     a    common-sense    reading    of   the   claimants’

allegations.           First, Farmers’s position requires reading “general

allegation” to mean an allegation lodged against all defendants

generically and “specific allegation” to mean one that targets only


       6
            Celotex Corp., 477 U.S. at 323.
       7
       Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133,
150 (2000).
       8
            Id. at 151.


                                               4
one particular defendant.    As these terms are employed in the case

law, however, “general” and “specific” refer to the degree of

detail in the substance of the allegation, not to the identity of

the party or parties targeted by the allegation.9             Buying into

Farmers’s reading would contravene the accepted convention of

collectively referring to multiple defendants as “defendants” for

the purpose of common allegations.

     The claimants’ allegations categorized by Farmers as “general”

are located in the sections of the complaints entitled “Facts

Common to all Causes of Action” and “Negligence.”        Most reasonably

construed, this suggests that the claimants are alleging facts

against all   defendants    as   a   convenient   shorthand   in   lieu   of

redundantly re-alleging the same facts against each defendant by

name.    Even if the proposition relied on by Farmers might make

sense in a case comprising a single plaintiff, a single defendant,

and a single subject matter, it does not comport with the situation

in the underlying lawsuits, which comprise multiple plaintiffs,

multiple defendants, and a large variety of claims.

     Moreover, the allegations against all defendants and the



     9
       Cf. Monsanto v. Milam, 494 S.W.2d 534 (Tex. 1973) (specific
pleading of facts giving rise to negligence controlled over general
allegation of negligence); Chuck Wagon Feeding Co., Inc. v. Davis,
768 S.W.2d 360 (Tex. App. – El Paso 1989) (holding that specific
allegations control where plaintiff generally alleged breach of
contract, but then proceeded to specifically allege the exact terms
of the breached contracts).


                                     5
allegations   against   the    insured    by   name   are   not   limiting   or

mutually exclusive of each other.              Read most reasonably, the

allegations against all defendants include the insured and are

complementary to the allegations against the insured individually,

by name.   As such, Farmers’s duty to defend is not precluded by the

form of the claimants’ allegations.

     2.    The Texas “Eight Corners” Rule

     Farmers’s second argument on appeal is equally unpersuasive.

Texas law commands courts to apply the so-called “Eight corners

rule” when testing suits by insureds seeking to enforce insurers’

duties to defend or indemnify.10         Under this rule of construction,

only allegations within the four corners of the complaint and terms

within the four corners of the insurance policy itself can be

considered by a court.        In interpreting insurance policies under

Texas law, our well-established canon specifies                   that “[w]hen

courts apply the eight-corners rule, they must liberally interpret

the allegations in the pleadings, resolving doubts in favor of the

insured.”11 In juxtaposition to liberal interpretation of pleadings


     10
        Guaranty Nat. Ins. Co. v. Azrock Industries, Inc., 211 F.3d
239, 243 (5th Cir. 2000); Nat. Union Fire Ins. Co. v. Merchants
Fast Motor Lines, Inc., 939 S.W.2d 139, 141 (Tex. 1997).
     11
        Guaranty Nat. Ins. Co.v. Azrock Indus., Inc., 211 F.3d 239,
243 (5th Cir. 2000); see also Clarendon America Ins. Co. v. Bay,
Inc., 10 F. Supp. 2d 736, 740 (S.D. Tex. 1998) (“Courts must
liberally construe the allegations of the pleadings, and any doubt
concerning coverage is resolved in favor of the insured.”) (citing
Nautilus Ins. Co. v. Zamora, 114 F.3d 536, 538 (5th Cir. 1997)).


                                     6
is another maxim which dictates that “[p]olicy exclusions are

strictly construed against the insurer.”12       These complementary

rules of interpretation must here be applied in the context of

Farmers’s inability to escape its duty to defend simply by showing

that a few allegations are defeated by the pollution exclusion or

that some of the insured’s vehicles may not have been covered by

it.13

        The pollution exclusion clauses, in relevant part, exclude

from coverage:

        “Bodily injury or property damage arising out of the actual,
        alleged or threatened discharge, dispersal, release or escape
        of pollutants:
             (1) That are, or that are contained in any property
                  that is:
                  A.   Being transported or towed by, or handled for
                       movement into, onto or from, the covered auto;
                  B.   Otherwise in the course of transit; or
                  C.   Being   stored,   disposed  of,   treated   or
                       processed in or upon the covered auto.”

True enough, some of the claimants’ allegations are eliminated from

Farmers’s responsibility by the pollution exclusions; yet several

remain susceptible of an interpretation that places them outside

the purview of the pollution exclusion, thereby obligating Farmers

to defend the insured from these.        For example, the claimants


        12
        Clarendon, 10 F. Supp. 2d at 741 (citing Nautilus Ins. Co.,
114 F.3d at 538).
        13
        Enserch Corp. v. Shand Morahan & Co., Inc., 952 F.2d 1485,
1492 (5th Cir. 1992)(“If any allegation in the complaint is even
potentially covered by the policy then the insurer has a duty to
defend its insured.”).


                                   7
allege:

           “Operation of the normally illegally tarped
           vehicles carrying sand, gravel and cement, off
           paved surfaces and onto areas where the sand,
           gravel and caliche has settled serves to cause
           more particulates and toxic substances to
           enter the lungs of the Plaintiffs herein....”

           “Defendants employ or permit drivers of
           vehicles to come into the facility, and the
           drivers do not use the permanent roads or
           portions of the facility with a cohesive hard
           surface.   As a result, the vehicles scatter
           toxic and non-toxic substances, which would
           then contact Plaintiffs.”

           “Operation of vehicles off paved surfaces and
           onto areas where the dry cement has settled
           causes more particulates and toxic substances
           to contact plaintiffs.”

These allegations are subject to the reasonable interpretation that

some of the pollutants allegedly causing injury were not being

transported by the insured’s vehicles, but rather were already

lying on the surface of unpaved roads and trails by virtue of prior

escapement from other haulers and were thereafter stirred up by

passing vehicles, including some belonging to the insured, of a

type covered by the policies.

     3.   Extrinsic Evidence

      Farmers also argues that the claimants’ Exposure Event Forms

(“Event Forms”),   purportedly    incorporated   into   the   claimants’

complaints, as well as an internal Farmers Group Commercial Lines

Manual (“Policy Manual”), preclude its duty to defend.            These

contentions too are unavailing.



                                   8
     The Policy Manual is clearly outside of the “eight corners”

rule and, as extrinsic evidence, could only be offered if it fits

the limited exceptions to the rule.               Moreover, even if we could

properly review it, the Policy Manual only defines the type of

vehicles Farmers intended to cover; it does not clarify whether the

covered   vehicles   are   the    ones      referenced     in   the   claimants’

allegations.    Similarly,       the    Event     Forms,   assuming    they   are

eligible for our consideration, do not preclude coverage.                 First,

the Event Forms are voluminous and may only be considered if their

incorporation   by   reference     in       the   claimants’    complaints     is

sufficient to bring them within the eight corners rule.                  Second,

even assuming, arguendo, that the Event Forms can properly be

considered under that rule, we have already concluded that a duty

to defend arises when the complaints’ “general” allegations are

potentially covered by the policies.               Hence, Farmers’s argument

that the allegations in the Event Forms do not come within its

policies’ purview, is fruitless.14

                                       III.

                                 CONCLUSION

     Liberally construing the pleadings and strictly construing the



     14
         Moreover, the Event Form allegations were incorporated
against all defendants individually by name.     They were not
“specifically” directed at the insured at issue, and so Farmers
cannot even seek refuge in its “general vs. specific” argument
advanced above.


                                        9
pollution   exclusion,   we   conclude   that   Farmers   has   a   duty   to

participate in defending the insured in the underlying lawsuits.

In so doing, we neither express nor imply an opinion on the

viability of the claimants’ causes of action against the insured or

on Farmers’s duty to indemnify the insured if it should be cast in

judgment.    For the foregoing reasons, therefore, the district

court’s grant of summary judgment in favor of Sphere Drake is

AFFIRMED.




                                   10